COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         David Herbig, Trustee of the Welch Family Trust C v. Jeanne
                             Manry Welch, Trustee of the Welch Manry Family Trust
Appellate case number:       01-22-00080-CV
Trial court case number:     2020-07680
Trial court:                 164th District Court of Harris County
        Appellant, David Herbig, Trustee of the Welch Family Trust C, has filed a “Request
for Extension to File Appellate Record.” According to the Court’s records, the appellate
record was due to be filed by March 9, 2022. See TEX. R. APP. P. 35.1. The clerk’s record
was timely filed on March 9, 2022. However, no reporter’s record was filed by the
deadline. Appellant filed his motion for extension on March 9, 2022, stating that he “did
not make a formal request [for the preparation of the reporter’s record] until March 7,
2022,” and as such, “it is anticipated that the court reporter may need additional time” to
file the reporter’s record. See TEX. R. APP. P. 34.6(b); 35.3(b), (c).
        As of the date of this order, the court reporter responsible for preparing the reporter’s
record has not informed the Court that an extension for filing the reporter’s record is
necessary. See TEX. R. APP. P. 35.3(c) (“The appellate court may extend the deadline to
file the record if requested by the clerk or reporter.”). However, because appellant did not
make a “formal request” for the preparation of the reporter’s record until March 7, 2022,
appellant’s motion anticipates that the court reporter would be unable to file the reporter’s
record by the deadline for filing the appellate record.
        Appellant’s motion includes a certificate of conference representing that appellee,
Jeanne Manry Welch, Trustee of the Welch Manry Family Trust, is not opposed to the
relief requested in the motion. See TEX. R. APP. P. 10.1(a)(5); 10.3(a)(2). Appellant’s
motion is granted. See TEX. R. APP. P. 35.3(c) (“The appellate court may enter any order
necessary to ensure the timely filing of the appellate record.”). The deadline to file the
reporter’s record is extended to April 8, 2022.
      To the extent the reporter’s record is not timely filed by the extended deadline, the
Court may require appellant to file his brief and can consider and decide the appeal on
those issues or points that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court


Date: ___March 17, 2022___